 Case 1:19-cv-02307-RGA Document 11 Filed 04/24/20 Page 1 of 3 PageID #: 39



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

RONALD G. JOHNSON,                        :
                                          :
              Plaintiff,                  :
                                          :
              v.                          :   Civ. No. 19-2307-RGA
                                          :
OFFICER LISA FLORES,                      :
                                          :
              Defendant.                  :

                                MEMORANDUM ORDER

       At Wilmington, this 24th day of April, 2020, having reviewed the file;

       IT IS ORDERD that: (1) the Court VACATES the January 9, 2020 Order (D.I. 8)

granting Plaintiff leave to proceed in forma pauperis; (2) Plaintiff’s request to proceed in

forma pauperis (D.I. 7) is DENIED; and (3) Plaintiff shall pay the $400.00 assessed filing

fee on or before May 22, 2020, or the case will be dismissed without prejudice, for the

reasons that follow:

       1.     Plaintiff was a pretrial detainee at the Howard R. Young Correctional

Institution in Wilmington, Delaware, when he commenced this action on December 19,

2019. Plaintiff sought in forma pauperis status, and his request was denied on January

6, 2020, pursuant to 28 U.S.C. § 1915(g) because while incarcerated Plaintiff has filed

more than three civil actions that were dismissed as frivolous or for failure to state

claims upon which relief may be granted. (See D.I. 5). Plaintiff was given thirty days

to pay the $400 filing fee.




                                              1
 Case 1:19-cv-02307-RGA Document 11 Filed 04/24/20 Page 2 of 3 PageID #: 40



       2.     Before the thirty days expired, on January 9, 2020, Plaintiff advised the

Court of his release from HRYCI, and on the same date filed a motion for leave to

proceed in forma pauperis. (D.I. 6, 7). In his motion, Plaintiff states that since he is no

longer housed at the HRYCI, he no longer falls under the Prison Litigation Reform Act.

He also indicates that he cannot to pay the filing fee. On the same date, the Court

granted the motion. (See D.I. 8). The motion was granted in error.

       3.     Because Plaintiff was incarcerated when he filed this civil action, the

PLRA applies, even though he has since been released from imprisonment. See, e.g.,

In re Smith, 114 F.3d 1247, 1251 (D.C. Cir. 1997) (“If a litigant is a prisoner on the day

he files a civil action, the PLRA applies.”). Thus, Plaintiff must pay the entire assessed

filing fee as originally ordered on January 6, 2020. See Drayer v. Attorney General, 81

F. App'x 429, 431 (3d Cir. 2003) (“We agree with the District Court’s reasoning that

once [plaintiff’s] fee obligations under the PLRA accrued, his subsequent release from

prison did not relieve him of his obligation under the PLRA to pay the initial fee....”); see

also Torns v. Mississippi Dep’t of Corr., 421 F. App’x 316 (5th Cir. 2010) (prisoner’s

release from prison did not entitle him proceed in forma pauperis on an action that he

had brought while he was a prisoner subject to the “three-strikes” bar); Harris v. City of

New York, 607 F.3d 18 (2d Cir. 2010) (“three-strikes” provision applies to a prisoner

who has been released from custody).

       4.     Plaintiff’s obligation under the PLRA to pay the $400 filing fee did not

extinguish upon his release from prison. Accordingly, the Court will vacate the January

9, 2020 order granting the motion to proceed in forma pauperis and will deny Plaintiff’s


                                              2
 Case 1:19-cv-02307-RGA Document 11 Filed 04/24/20 Page 3 of 3 PageID #: 41



request to proceed in forma pauperis filed on January 9, 2020. (D.I. 7, 8). Plaintiff

must pay the filing fee owed or the case will be dismissed without prejudice.




                                                 /s Richard G. Andrews
                                                UNITED STATES DISTRICT JUDGE




                                            3
